Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4, line 2 discloses “the mount body,” which lacks antecedent basis.  Also, claim 4, line 3 discloses “the first direction,” which lacks antecedent basis.  Appropriate correction is required. For the purpose of examination, claim 4 is treated as being dependent on claim 3.
Claim 7 is objected to because of the following informalities:  Claim 7, line 2 discloses “the mount body,” which lacks antecedent basis.  Appropriate correction is required. For the purpose of examination, “the mount body” is treated as “a mount body.”
Claim 12 is objected to because of the following informalities:  Claim 12, line 2 discloses “the first limiting portion,” which lacks antecedent basis.  Also, line 3 of claim 12 discloses “a first limiting portion,” which should read as “the first limiting portion.” Appropriate correction is required. For the purpose of examination, “a decorative board comprising a second limiting portion corresponding in position to the first limiting portion, wherein the mount element further comprises a first limiting portion” is treated as “a decorative board comprising a second limiting portion corresponding in position to a first limiting portion, wherein the mount element further comprises the first limiting portion.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Homer et al. (US 20040233628 A1).
Re claim 1: Homer discloses an electronic device (notebook computer 12 in fig 1), comprising: 
a base structure (back cover 34 in fig 1) having a first surface (i.e., surface of 34 facing the interior of the computer) and a second surface (exterior surface 36 in figs 1, 3) corresponding in position to the first surface and comprising a base body (i.e., housing of 34), a receiving slot (panel bay 96 in fig 4) disposed on the base body, and a first positioning portion (hook-shaped receiving portion 74 in fig 5) disposed on the receiving slot; 

a first decorative board (i.e., “front cover” that covers the periphery of display screen 32; see fig A) disposed on the first surface of the base structure.

    PNG
    media_image1.png
    512
    723
    media_image1.png
    Greyscale

Re claim 2: Homer discloses the electronic device, wherein the base structure further comprises a first engaging portion (tab openings 70 in fig 4) disposed on the base body and positioned proximate to the receiving slot, and the mount element further 
Re claim 3: Homer discloses the electronic device, wherein the mount element further comprises a mount body (i.e., housing of 78) which the second positioning portion and the second engaging portion are disposed on, wherein the first positioning portion (74) protrudes and extends in a first direction (i.e., negative Y direction in figs 4-5) relative to the base body, and the second positioning portion (64) protrudes and extends in a second direction (i.e., positive Y direction in figs 4-5) relative to the mount body.
Re claim 4: Homer discloses the electronic device, wherein the mount element further comprises a third positioning portion (engagement member 86 shown as “third positioning portion” in fig B; see paragraph 28; herein, a spring 90 biases engagement member 86 into retention opening 88 when module 48 is attached to portable computer 12) disposed on the mount body and extending in the first direction (i.e., negative Y direction in fig 4) relative to the mount body.

    PNG
    media_image2.png
    726
    1355
    media_image2.png
    Greyscale

Re claim 6: Homer discloses the electronic device, further comprising a second decorative board (see hinge cover 18 in figs 3, A-B) disposed on the second surface (exterior surface 36 in fig 3) of the base structure, wherein the first decorative board (i.e., “front cover” that covers the periphery of display screen 32; see fig A) comprises a first frame body (i.e., housing of “front cover”) and a first coupling portion (i.e., openings provided at bottom portion of the “front cover” that accommodates hinge covers 18; see fig A) disposed on the first frame body, and the second decorative board (hinge cover 18) comprises a second frame body (i.e., housing of hinge cover 18) and a second coupling portion (i.e., upper and side surfaces of hinge cover 18 that abut the “front cover”) disposed on the second frame body, such that the second coupling portion of the second decorative board is fixed to the first coupling portion of the first decorative board.
Claims 10-12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Nakatani et al. (US 20070053144 A1).
Re claim 10: Nakatani discloses a framework assembly, comprising: 
a backboard (34 in fig 3) comprising a base body, a receiving slot (i.e., recess formed between back wall 34a, a first upper wall 34b, a pair of first side walls 34c, and a first lower wall portion 34d that accommodates reinforcing member 50 and display panel 32 in fig 3) disposed on the base body, and a first positioning portion (weld pins 70 in fig 5; paragraphs 61-63) disposed on the receiving slot; and a mount element (reinforcing assembly 50 in fig 6 and paragraph 49) disposed on the backboard and comprising a second positioning portion (pin through-holes 71 in fig 5; paragraphs 61-63) corresponding in position to the first positioning portion.
Re claim 11: Nakatani discloses the framework assembly, wherein the mount element further comprises a mount body (first reinforcing member 53 + second reinforcing members 54 in fig 6) and a third positioning portion (through-holes 74 in figs 6, 9-10) disposed on the mount body, wherein the backboard further comprises a fourth positioning portion (boss portions 75 in fig 10; paragraphs 70, 72) corresponding in position to the third positioning portion, wherein the mount element is fixed to the first positioning portion and the fourth positioning portion of the backboard by the second positioning portion and the third positioning portion (see paragraphs 61-63, 72).
Re claim 12: Nakatani discloses the framework assembly, further comprising a decorative board (35 in fig 3) comprising a second limiting portion (screw through-holes 76 in fig 3; paragraph 72) corresponding in position to a first limiting portion (through-holes 73 in figs 6, 9-10), wherein the mount element further comprises the first limiting portion disposed on the mount body, such that the decorative board is fixed (i.e., via .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Homer et al. (US 20040233628 A1) in view of Chen et al. (US 20130077227 A1).
Homer discloses the electronic device, further comprising a panel (display panel 32 in fig 1).
Homer fails to disclose the panel comprising a panel body and a signal transmission line connected to the panel body, wherein the base structure further comprises a receiving recess disposed on the base body and a slit penetrating the base body, with the panel disposed in the receiving recess, and the signal transmission line passing through the slit.
Chen discloses an electronic device (display device 100 of notebook computer in fig 1, paragraph 48) comprising: a panel (panel module 124 in fig 1) comprising a panel body (display panel 124a in fig 1) and a signal transmission line (connecting line 160 in fig 3K and paragraph 48) connected to the panel body, wherein the base structure (first 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a slit of the base body such that a signal transmission line connected to the display panel can be passed through the slit to electrically connect with a base housing of the notebook computer for transmission of signals and/or power therebetween (Chen: see paragraph 48).

    PNG
    media_image3.png
    707
    612
    media_image3.png
    Greyscale

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.